Case: 4:17-cv-02482-RLW Doc. #: 52 Filed: 01/03/19 Page: 1 of 4 PageID #: 291



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION


 DREW E. BURBRIDGE, et al.,           )
                                      )
       Plaintiffs,                    ) Case No. 4:17-CV-2482 RLW
                                      )
 v.                                   ) JURY TRIAL DEMANDED
                                      )
 CITY OF ST. LOUIS, et al.,           )
                                      )
 Defendants.                          )


            DEFENDANTS' MOTION TO CONSOLIDATE DISCOVERY

       Pursuant to Eastern District Local Rule 42-4.03 and

 F.R.Civ.P. 42(a), defendants respectfully move the Court to

 order consolidation of discovery in this cause with

 discovery in the following causes now pending before the

 Eastern District:

 Rasheed Aldridge v. City of St. Louis, et al.
      4:18-CV-01677

 Fareed Alston v. City of St. Louis, et al.                   4:18-CV-
 01569

 Amir Brandy v. City of St. Louis, et al.                     4:18-CV-
 01674

 Brian Baude v. City of St. Louis, et al.                     4:18-CV-
 01564

 Crystal Brown v. City of St. Louis, et al.                   4:18-CV-
 01676

 Emily Davis v. City of St. Louis, et al.                     4:18-CV-
 01574
Case: 4:17-cv-02482-RLW Doc. #: 52 Filed: 01/03/19 Page: 2 of 4 PageID #: 292



 Heather DeMian v. City of St. Louis, et al.                  4:18-CV-
 01680

 Alison Dreith v. City of St. Louis, et al.                   4:18-CV-
 01565

 Michael Faulk v. City of St. Louis, et al.                   4:18-CV-
 00308

 Darryl Gray v. City of St. Louis, et al.                     4:18-CV-
 01678

 Megan Ellyia Green v. City of St. Louis, et al.              4:18-CV-
 01629

 Mark Gullet v. City of St. Louis, et al.                     4:18-CV-
 01571

 Calvin Kennedy v. City of St. Louis, et al.                  4:18-CV-
 01679

 Lindsey Laird and Andre Roberts v. City of St. Louis, et
 al.   4:18-CV-01567

 Derek Laney v. City of St. Louis, et al.                     4:18-CV-
 01575

 Alex Nelson and Iris Nelson v. City of St. Louis, et al.
      4:18-CV-01561

 Dillan Newbold v. City of St. Louis, et al.                  4:18-CV-
 01572

 Mario Ortega v. City of St. Louis, et al.                    4:18-CV-
 01576

 Christopher Robertson v. City of St. Louis, et al.
      4:18-CV-01570

 Keith Rose v. City of St. Louis, et al.                      4:18-CV-
 01568

 Demetrius Thomas v. City of St. Louis, et al.
      4:18-CV-01566


 Jonathan Ziegler v. City of St. Louis, et al.


                                     2
Case: 4:17-cv-02482-RLW Doc. #: 52 Filed: 01/03/19 Page: 3 of 4 PageID #: 293



 4:18-CV-00308

       The defendants have filed motions to dismiss in the

 foregoing causes, but in the event those motions are not

 granted (or granted only in part), it will facilitate the

 management and disposition of all such causes to require

 submission of consolidated sets of interrogatories and

 requests for production, and to require consolidated

 depositions of many witnesses, particularly those police

 officers holding command rank or having training

 responsibilities.

       Counsel has discussed the possibility of consolidated

 discovery with plaintiffs' counsel.           Counsel for the

 Burbridge plaintiffs opposes consolidation; counsel for the

 plaintiffs in the other causes was not in a position to

 agree, given the pendency of motions to dismiss.             A notice

 of this motion is being filed in each cause.

       Defendants are filing a memorandum in support of this

 motion concurrently herewith.

       WHEREFORE defendants move that this Court order

 consolidation of discovery in the above-named causes,

 subject to the resolution of pending motions to dismiss,

 and to direct counsel to conduct their discovery conference

 under Rule 26(f) accordingly.




                                     3
Case: 4:17-cv-02482-RLW Doc. #: 52 Filed: 01/03/19 Page: 4 of 4 PageID #: 294



                                      Respectfully submitted,
                                      JULIAN L. BUSH
                                      CITY COUNSELOR

                                      /s/ Robert H. Dierker
                                      Robert H. Dierker 23671MO
                                      Associate City Counselor
                                      dierkerr@stlouis-mo.gov
                                      Abby Duncan 67766MO
                                      Assistant City Counselor
                                      Meghan Bruyns 69987MO
                                      Assistant City Counselor
                                      Amy Raimondo 71291MO
                                      Assistant City Counselor
                                      1200 Market St.
                                      City Hall, Rm 314
                                      St. Louis, MO 63103
                                      314-622-3361
                                      Fax 314-622-4956

                    CERTIFICATE OF SERVICE
      I hereby certify that on January 3, 2019, the
 foregoing was electronically filed with the Clerk of the
 Court to be served by operation of the Court’s electronic
 filing system.
                               /s/ Robert H. Dierker 23671MO




                                     4
